331 S.W.3d 744 (2011)
Richard D. DENSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71998.
Missouri Court of Appeals, Western District.
March 1, 2011.
Ruth Sanders, for Appellant.
Robert J. Bartholomew, for Respondent.
Before Division Two: KAREN KING MITCHELL, Presiding Judge, JOSEPH M. ELLIS, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
Richard Denson appeals the judgment of the motion court denying his Rule 24.035 motion for postconviction relief following an evidentiary hearing. He sought to vacate his conviction for robbery in the first degree, section 569.020, RSMo 2000, and sentence of twenty years imprisonment. In his sole point on appeal, he contends that his guilty plea was unknowing and involuntary because his attorney told him that in exchange for his plea, he would receive a sentence of ten to twelve years imprisonment.
*745 The judgment is affirmed. Rule 84.16(b).